Citation Nr: 0313405	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  94-26 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lung cancer, claimed as 
secondary to exposure to mustard gas, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to September 
1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In October 1999, the Board denied the appellant's 
claim for accrued benefits for service connection for lung 
cancer as secondary to mustard gas exposure.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which vacated the Board's October 1999 
decision and remanded the case to the Board for further 
adjudication.


REMAND

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA) into 
law.  This law redefines the obligations of VA, including the 
Board, with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim and 
includes an enhanced duty to notify claimants as to the 
information and evidence necessary to substantiate a claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require VA to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

In March 2003, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) in order to obtain private 
medical records and service personnel records.  Private 
medical records had been destroyed and were no longer 
available and the only service personnel records available 
were several pages of payroll forms.  

After the Board undertook the aforementioned development, the 
United States Court of Appeals for the Federal Circuit 
invalidated the provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As the Board no longer has the 
authority to correct a procedural defect, the appellant 
should now be provided with a letter informing her of her due 
process rights under the VCAA.

Finally, the appellant is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, she is free to highlight the records, and submit 
them, or request the RO's assistance in obtaining the 
records.

While the Board regrets the delay necessitated by the above 
change in law, this case is REMANDED for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 has 
been completed.  The RO should inform the 
appellant of her due process rights and 
VA's duty to assist under the VCAA.  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support the 
claims, what evidence VA will develop, and 
what evidence the appellant must furnish.

2.  Thereafter, the matter should be 
readjudicated by the RO.  If the benefits 
sought on appeal remain denied, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

